In an action for a separation, the defendant husband appeals, as limited by his notice of appeal and further limited by his brief, from so much of a judgment of the Supreme Court, Kings County, dated March 2, 1960, as provides for the support and maintenance of the infant daughter of the parties. Judgment modified on the law' and the facts by striking out its fifth decretal paragraph relating to the daughter’s support. As thus modified, the judgment, insofar as appealed from, is affirmed, without costs, and the matter is remitted to the Special Term for further proceedings consistent herewith. The proof adduced fails to show a sufficient basis for directing the payment of boarding school and summer camp expenses of the daughter, particularly since the mother resides in a one-family house which, so far as appears, would be suitable for the daughter. Experience shows that a provision for payment by the father of bills submitted by the mother is too indefinite to be fairly enforcible; and that such practice tends to promote unnecessary disputes and legal proceedings. A provision for payment of a definite amount of money for support, maintenance and education of a child is more desirable where it is justified by the evidence. Beldock, Acting P. J., Ughetta, Kleinfeld, Pette and Brennan, JJ., concur.